DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on April 1, 2021:
 	Claims 1-25 are pending; and
	Claims 2-12 and 14-24 have been amended.
	
Response to Arguments
3.	Applicant's arguments on page 7, filed on April 1, 2021, have been fully considered and are persuasive. The rejection of claims 1-25 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-25 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 13, and 25.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “wherein the outer current 
Regarding claim 13, 
None of the cited prior arts discloses the claimed structural combination of independent claim 13, in particular having the limitation of “wherein the outer current blocking region comprises a common epitaxial layer that includes an epitaxially regrown interface; an upper p-type layer above the epitaxially regrown interface; a lower n-type layer below the active region; and a conducting channel comprising acceptor impurities, wherein the outer current blocking region provides a PNPN current blocking region comprising the upper p-type layer, a first impurity doped region, and a second impurity doped region”.
Regarding claim 25, 
None of the cited prior arts discloses the claimed structural combination of independent claim 25, in particular having the limitation of “wherein the outer current blocking region comprises a common epitaxial layer that includes an epitaxially regrown interface; a first impurity doped region; a second impurity doped region; and a conducting channel comprising acceptor impurities, the conducting channel extending into a cavity spacer and the second impurity doped region, wherein the outer current blocking region provides a PNPN current blocking region”.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828